Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US2018/064616 (filed 12/07/2018) which claims the benefit of US provisional application 62/596,337 (filed 12/08/2017).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the labeled color as suggested in figures 2 and 3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings (Figs. 5, 6A, 6B, 8, 9 and 11) are objected to for being pixelated and are not suitable for publication purposes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: (1) Page 12 comprises two paragraphs labeled “[0047]”; and (2) the specification describes elements not present in the drawings, e.g., page 32 description of Fig. 2 emphasizing color barcodes. 
Appropriate correction is required.
The use of terms, e.g., “Dyomics” and “Thermo Fisher Scientific” on page 42, which are trade names or marks used in commerce have been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 1 step (d) recites a step of contacting the primary probes, readout probes and target molecule with a denaturing agent that does not disrupt the interaction between the primary probes and target. The step of contacting the solution with a denaturing agent can occur before or after step (c). Therefore, claim 1 step (d) will be interpreted as being either perform before or after step (c).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 10, 24, 25, 26, 28, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites contacting the primary probes, target molecule and readout probes with a denaturing agent that does not disrupt the interaction between the primary probes and target. The claim does not specify any particulars required by the contacting step, e.g., no specific denaturing agent, no specific temperature, no specific incubation temperatures, etc. It is unclear what additional elements, if any, are required by the contacting step in order to achieve the specific result. Note, dependent claims 2-7, 9, 10, 24, 25, 36 and 38 are rendered unclear for the same reason due to dependency.
Regarding claim 2, line 2 recites “the plurality of primary bridge probes” , which lacks antecedent basis.
Regarding claim 25, the claim recites “the additional one or more binding targets”, which lacks antecedent basis.
Regarding claims 26 and 28, the claims relate to further limiting the denaturing agent to formamide or urea (claim 26) where the formamide is at a percent concentration of less than or equal to 60 percent (v/v) (claim 28). The claim does not specify any particulars required by the contacting step, e.g., no specific temperature, no specific incubation temperatures, etc. It is unclear what additional elements, if any, are required by the contacting step in order to achieve the specific result. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10, 24-26, 28, 36 and 38 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhuang (WO 2016018960 A1; cited on the 11/18/2020 IDS).
Regarding claim 1, Zhuang teaches a method comprising contacting a target nucleic acid with a primary probe where the primary probe comprises a target capture sequence and an overhang comprising read sequences (i.e., binding targets). See Fig. 1B and page 10 lines 6-17.
Zhuang teaches introducing secondary probes (i.e., readout probes) comprising fluorescent moieties that bind/hybridize to the read sequences where the moiety emits a detectable signal. See Fig. 1B and page 10 lines 6-17.
Zhuang teaches, prior to imaging, contacting the solution with an agent that does not disrupt the interaction between the primary probes and target by using a readout wash buffer comprising 20 percent v/v formamide. See page 79 lines 27-29. Because the readout probes are repeatedly added whereas the primary probe is only added once, the readout wash buffer results in leaving the primary probe and target intact.
Zhuang teaches imaging the interaction between the primary probes and readout probes. See page 10 lines 8-12 and page 28 line 13 – page 29 line 12.
Zhuang teaches the primary probe can comprise more than one read sequence (i.e., binding target) within its overhang, allowing a plurality of readout probes to bind/hybridize to a single overhang. Zhuang further teaches a first signaling entity can be inactivated prior to introducing a second signaling entity to the sample. See page 20 lines 22-34.
Zhuang teaches the hybridization and imaging process is repeated multiple times. See page 10 lines 6-14. Therefore, it is within the scope of the embodiment that the imaging step would occur again after introducing the second signaling entity.
Regarding claim 2, as previously mentioned, the process of Zhuang is repeated multiple times. Therefore, when the process is repeated N number of times, the sample is introduced to the denaturing agent/stringent wash solution, and subsequently contacted with another (i.e., a third) plurality of readout probes and imaged.
Regarding claim 3, Zhuang teaches the primary probes comprise a second overhang on the opposing side of the first overhang where each overhang comprises read sequences (i.e., binding targets). See Fig. 5E.
Regarding claim 4, Zhuang teaches contacting the target nucleic acid with multiple readout probes per hybridization round in an attempt to increase the ability to discriminate target spots from the background. See page 59 lines 3-5. Further, Zhuang teaches while an increase in the number of bits by adding more hybridization rounds would increase data collection time and sample degradation, utilizing multiple colors of readout bits in each round of hybridization could mitigate these problems. See page 72 lines 31-34. Note, when a plurality of readout probes comprising different labels are introduced into each hybridization round, the probes hybridize to their corresponding overhangs and imaged.
Regarding claim 5, Zhuang teaches successive number of N rounds of hybridizing readout probes to their corresponding read sequences within the overhangs. Zhuang teaches the overhangs comprise more than one read sequence, allowing for a plurality of readout probes to hybridize to a single overhang. See Fig. 5E, page 10 lines 6-14 and page 20 lines 22-34. Therefore, when the process is repeated, the sample is subsequently contacted with another plurality of readout probes and imaged.
Regarding claim 6, Zhuang teaches the readout probes hybridize to their corresponding read sequence. See page 10 lines 8-12.
	Regarding claims 9 and 10, Zhuang teaches the source of the target nucleic acid is a human cell.  Zhuang teaches the invention is directed to determining nucleic acids within a cell, where “within a cell” is being interpreted as a cell comprising its structural components. See page 16 lines 5-11.
	Regarding claims 24 and 25, Zhuang teaches an overhang comprising three or more read sequences (i.e., binding targets).
	Regarding claim 26 and 28, as previously discussed, Zhuang teaches using 20 percent v/v formamide.
	Regarding claims 36 and 38, Zhuang teaches readout probes comprise recognition sequences that bind/hybridize to the overhang where the recognition sequence length is 10 bases or 15 bases, e.g., at least 10 or at least 15 nucleotides in length. See page 22 line 25 – page 23 line 11.

Claim(s) 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yin (US 20160319328 A1).
Regarding claim 14, Yin teaches a method comprising contacting a cell comprising targets with a plurality of antibody-oligonucleotide complexes. See Fig. 1.
Yin teaches contacting the bound antibody-oligonucleotide complex with a probe comprising a detectable moiety where the probe hybridizes to the oligonucleotide. See Fig. 1.
Yin teaches after the probe hybridizes to the oligonucleotide, the sample is imaged to detect the signal corresponding to the attached moiety. See Fig. 1.
Yin further teaches after the target is imaged, the sample is alternatively subjected to a denaturing condition. See paragraph [0055].
Yin teaches a second probe comprising a moiety is introduced to the sample and hybridizes to another antibody-oligonucleotide complex. The sample is subsequently imaged and bleached. See Fig. 1.
Regarding claim 15, Yin teaches repeating the imaging and bleaching/denaturing steps for N times for imaging N number of species/targets. See Fig. 1. Therefore, when the process is repeated N number of times, the sample is subsequently contacted with the denaturing condition, contacted with another (i.e., a second) plurality of readout probes and imaged.
Regarding claim 16, Yin teaches the probes comprising the signal moiety interacts with the oligonucleotide via complementary hybridization. See Fig. 1.
Regarding claim 18-20, Yin teaches the target comprises RNA, DNA or proteins that can be sourced from cells originating from humans, animals, bacteria, viruses, plants, etc. Yin teaches the sample may comprise cells and tissue, where tissue comprises intact cells. See paragraphs [0057] and [0113]-[0118]. Figure 1 of Yin depicts an intact cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (WO 2016018960 A1; cited on the 11/18/2020 IDS) in view of Cai (WO 2014182528 A2; cited on the 03/31/2022 IDS).
Regarding claim 7, Zhuang teaches a method comprising contacting a target nucleic acid with a primary probe where the primary probe comprises a target capture sequence and an overhang comprising read sequences (i.e., binding targets). See Fig. 1B and page 10 lines 6-17.
Zhuang teaches introducing secondary probes (i.e., readout probes) comprising fluorescent moieties that bind/hybridize to the read sequences where the moiety emits a detectable signal. See Fig. 1B and page 10 lines 6-17.
Zhuang teaches, prior to imaging, contacting the solution with an agent that does not disrupt the interaction between the primary probes and target by using a readout wash buffer comprising 20 percent v/v formamide. See page 79 lines 27-29. It is understood, a readout wash buffer is used to selectively wash readout probes from the solution.
Zhuang teaches imaging the interaction between the primary probes and readout probes. See page 10 lines 8-12 and page 28 line 13 – page 29 line 12.
Zhuang teaches the primary probe can comprise more than one read sequence (i.e., binding target) within its overhang, allowing a plurality of readout probes to bind/hybridize to a single overhang. Zhuang further teaches a first signaling entity can be inactivated prior to introducing a second signaling entity to the sample. See page 20 lines 22-34.
Zhuang teaches the hybridization and imaging process is repeated multiple times. See page 10 lines 6-14. Therefore, it is within the scope of the embodiment that the imaging step would occur again after introducing the second signaling entity.
Zhuang teaches a readout probe with a region complementary to the read sequence (item 27) with an overhang sequence (item 33). See Fig. 3A (top right).
Zhuang falls silent to explicitly teach a bridge probe.
Cai teaches the bridge probe as described by the instant claim comprising a complementary sequence to the primary probe and a complementary sequence to the readout probe. See Fig. 21a and paragraph [0082].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Zhuang with the teachings of Cai to utilize a bridge probe. One would be motivated to perform the suggested modification, as suggested by Cai, bridge probes can facilitate barcodes using fluorescent hybridization assays. See paragraph [0082]. The suggested modification possesses a reasonable expectancy of success as both references are in the field analyzing nucleic acids using fluorescent imaging and probes.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20160319328 A1) in view of Cai (WO 2014182528 A2; cited on the 03/31/2022 IDS).
Regarding claim 17, Yin teaches a method comprising contacting a cell comprising targets with a plurality of antibody-oligonucleotide complexes. See Fig. 1.
Yin teaches contacting the bound antibody-oligonucleotide complex with a probe comprising a detectable moiety where the probe hybridizes to the oligonucleotide. See Fig. 1.
Yin teaches after the probe hybridizes to the oligonucleotide, the sample is imaged to detect the signal corresponding to the attached moiety. See Fig. 1.
Yin further teaches after the target is imaged, the sample is alternatively subjected to a denaturing condition. See paragraph [0055].
Yin teaches a second probe comprising a moiety is introduced to the sample and hybridizes to another antibody-oligonucleotide complex. The sample is subsequently imaged and bleached. See Fig. 1.
While Yin teaches various approaches to binding probes to targets (Figs. 3-9), the reference falls silent to teach a bridge probe as described by the instant claim.
Cai teaches the bridge probe as described by the instant claim comprising a complementary sequence to the primary probe and a complementary sequence to the readout probe. See Fig. 21a and paragraph [0082].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to have modified the method of Yin with the teachings of Cai to utilize a bridge probe. One would be motivated to perform the suggested modification, as suggested by Cai, bridge probes can facilitate barcodes using fluorescent hybridization assays. See paragraph [0082]. The suggested modification possesses a reasonable expectancy of success as both references relate to fluorescent imaging using probes.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.J.O./Junior Patent Examiner, Art Unit 1635                        /JOSEPH G. DAUNER/                                                                                            Primary Examiner, Art Unit 1634